People ex rel. Marvin v Sheriff of Orange County (2018 NY Slip Op 00560)





People ex rel. Marvin v Sheriff of Orange County


2018 NY Slip Op 00560


Decided on January 31, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2017-11614

[*1]The People of the State of New York, ex rel. Mark Marvin, on behalf of Angelika Graswald, petitioner, 
vSheriff of Orange County, respondent.


Mark Marvin, Walden, NY, petitioner pro se.
David M. Hoovler, District Attorney, Middletown, NY (Andrew R. Kass of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Angelika Graswald from the custody of the Sheriff of Orange County.
ADJUDGED that the writ is dismissed, without costs or disbursements.
Under the circumstances presented, the petitioner has not established that Angelika Graswald is entitled to habeas corpus relief (see generally People ex rel. Nelson v Thompson, 116 AD3d 720, 721).
BALKIN, J.P., AUSTIN, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court